Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  January 8, 2019                                                                                       Stephen J. Markman,
                                                                                                                  Chief Justice

                                                                                                             Brian K. Zahra
  157903(108)(111)                                                                                   Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh,
  In re L.M.B., Minor.                                                SC: 157903                                       Justices
                                                                      COA: 338169
                                                                      Wayne CC Family Division:
                                                                        16-000241-AD
  _________________________________________/

         On order of the Chief Justice, the motion to extend the time for filing the appellant’s
  supplemental brief is GRANTED. The supplemental brief submitted on November 30,
  2018, is accepted as timely filed. On further order of the Chief Justice, the motion of
  attorney Elliot Margolis to withdraw as counsel for appellee Sarna is GRANTED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   January 8, 2019

                                                                                Clerk